    Case 1:15-cv-06421-NLH Document 33 Filed 11/19/20 Page 1 of 2 PageID: 530



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WILLIAM SEVERS,                :
                               :
          Petitioner,          :    Civ. No. 15-6421 (NLH)
                               :
     v.                        :             OPINION
                               :
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY,           :
                               :
          Respondent.          :
______________________________:
APPEARANCE:

William Severs
539137 188285B
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625

       Petitioner Pro se

HILLMAN, District Judge

       Petitioner William Severs filed a notice of appeal of this

Court’s order denying his motion under Federal Rule of Civil

Procedure 60.      ECF No. 27.     See also Severs v. Attorney General

New Jersey, No. 20-3153 (3d Cir. Oct. 21, 2020).               He seeks to

proceed in forma pauperis on appeal.           ECF No. 32. 1

       Petitioner’s account statement indicates he has $1,279.72

in his prison account.        Id. at 11.    The highest amount in his



1 The Court denied without prejudice Petitioner’s first
application to proceed in forma pauperis because he did not
submit an account statement with his application. ECF No. 31.
 Case 1:15-cv-06421-NLH Document 33 Filed 11/19/20 Page 2 of 2 PageID: 531



account in the last six months was $1,341.41.         Id. at 8.

Petitioner’s account never went under $1,000 during the past six

months.   The Court therefore concludes Petitioner is able to pay

the $505 filing fee.

     Petitioner’s in forma pauperis application is denied.

Petitioner shall pay the $505 filing fee for his appeal.

CONCLUSION

     For the reasons set forth above, the application to proceed

in forma pauperis on appeal will be denied.

     An appropriate Order follows.


Dated: November 19, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
